DETAILED ACTION
This is the Office action based on the 17024766 application filed September 18, 2020, and in response to applicant’s argument/remark filed on September 9, 2022.  Claims 1-13 and 16-25 are currently pending and have been considered below.  Claim 24 withdrawn from further consideration
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8, 11-13, 16, 19-22 and 25 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hou et al. (U.S. PGPub. No. 20150221521), hereinafter “Hou”:--Claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 16, 21, 25: Hou teaches a polishing slurry for polishing cobalt with respect to a barrier layer ([0002-0005]), comprisingabrasive ([0006]), such as alumina, presents at a concentration about 0.001 wt.% - 10 wt.%  ([0006, 0024-0025]);a pH adjuster ([0027]);a complexing agent, such as acetic acid, presents at a concentration about 50-2000 ppm  ([0030]);a corrosion inhibitor, such as benzotriazole, presents at a concentration about 50-2000 ppm  ([0030]);one or more surfactants, such as an anionic surfactant, a cationic surfactant, a nonionic surfactant, or combination thereof, presents at a concentration about 10-50,000 ppm ([0018, 0030]), wherein the anionic surfactant may be an ethoxylate alkyl phosphate ([0008, 0019]), such as polyoxyethylene tridecyl ether phosphate (Treatment number 26 in Table 2 and Fig. 1), wherein the non-ionic surfactant may be an one or more of ethoxylates ([0010]), such as ethoxylated alcohol ([0044]).    Alternately, although Hou does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Hou in the absence of an unexpected result.    It is noted that 2000 ppm is equivalent to 0.2 wt.%, and 50,000 ppm is equivalent to 5 wt.%    It is noted that polyoxyethylene tridecyl ether phosphate reads on the cobalt corrosion inhibitor recited in claim 1.      It is noted that Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).        The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
      While Hou is silent about the acetic acid having a property of enhancing a barrier film removal rate, or the ethoxylated alcohol having a property of low-k removal rate inhibitor, or the benzotriazole having a property of corrosion inhibitor, or the polyoxyethylene tridecyl ether phosphate having a property of cobalt corrosion inhibitor, such are the properties of these compound, as taught by Applicant.--Claims 19, 20: Hou further teaches that the polishing slurry may comprise a complexing agent, such as iminoacetic acid, presents at a concentration about 50-2000 ppm  ([0030]).--Claim 22: Hou further teaches that the polishing slurry may have a pH about 7 ([0027])
Claim 23 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (U.S. PGPub. No. 20090130849), hereinafter “Lee”:--Claim 23: Lee teaches a polishing composition, comprisingan abrasives, such as silica ([0013, 0039]);an pH adjuster ([0082]);an organic acid, such as acetic acid ([0086-0089]);a mixture of nonionic and anionic surfactant ([0103]);a corrosion inhibitor, such as benzotriazole ([0064]);a polymer, such as styrene-maleic anhydride copolymer ([0175]).         Alternately, although Lee does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Lee in the absence of an unexpected result.        It is noted that although Lee teaches that the polishing composition may comprise a chelating agent, such as polyethyleneimine ([0125]), this is not mandatory.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 rejected under U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above, and further in view of  Lu et al. (U.S. Pat. No. 8828875), hereinafter “Lu”.--Claim 17: Hou teaches the invention as above.  Hou further teaches that “The pH of the composition can be achieved and/or maintained by inclusion of a buffering material including an acidic component, which can comprise any inorganic or organic acid. Preferably, the acidic pH is maintained by an organic or inorganic buffer comprising basic and acidic components in amounts and ratios suitable to achieve the desired pH. Acidic buffers are well known to those of ordinary skill in the chemical arts” ([0027]).     Lu, also directed to a polishing slurry, teaches that the slurry may be maintained at a pH 2-11 by using a pH buffer comprising ammonium hydroxide (Col. 7, Lines 12-19).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a buffer comprising ammonium hydroxide to control the pH in the invention of Hou because Hou teaches to use a pH buffer butis silent about the chemical composition, and Lu teaches that such pH buffer would be effective.     Since Hou teaches that the pH buffer is added in an amount to maintain the pH, its amount is a result effective variable, thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to find an optimum amount, such as 0.05-10 wt.%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1-13, 16, 19-23 and 25  rejected under U.S.C. 103 as being unpatentable over Hou as applied to claim 1 above, and further in view of Gagliardi et al. (PCT/US2017/017379, also published as U.S. PGPub. No. 20210189175), hereinafter “Gagliardi”, and Dishong et al. (U.S. Pat. No. 5157088), hereinafter “Dishong”--Claims 1-13, 16, 19-23 and 25: Hou teaches the invention as above.  Hou further teaches that the polishing slurry may further comprise a viscosity modifying agent, presents at a concentration about 50-2000 ppm  ([0030]).  Hou is silent about the chemical composition of the viscosity modifying agent.    Gagliardi, also directed to a polishing agent, teaches that the polishing slurry may comprise a thickening agent, such as the thickening agent taught in U.S. Pat. No. 5157088 by Dishong et al., hereinafter “Dishong”, presents at a concentration 0.01 wt.% - 5 wt.%  ([0036, 0045].       Dishong teaches that styrene-maleic anhydride copolymer is especially useful as a thickening agent (Col. 4, Lines 49-50 and Col. 5, Lines 41-45.       This reads on the second low-k removal rate inhibitor recited in claims 1, 9 and 11).
Claims 17 and 18 rejected under U.S.C. 103 as being unpatentable over Hou in view of Gagliardi and Dishong as applied to claim 1 above, and further in view of  Lu.--Claim 17: Hou teaches the invention as above.  Hou further teaches that “The pH of the composition can be achieved and/or maintained by inclusion of a buffering material including an acidic component, which can comprise any inorganic or organic acid. Preferably, the acidic pH is maintained by an organic or inorganic buffer comprising basic and acidic components in amounts and ratios suitable to achieve the desired pH. Acidic buffers are well known to those of ordinary skill in the chemical arts” ([0027]).     Lu, also directed to a polishing slurry, teaches that the slurry may be maintained at a pH 2-11 by using a pH buffer comprising ammonium hydroxide (Col. 7, Lines 12-19).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a buffer comprising ammonium hydroxide to control the pH in the invention of Hou because Hou teaches to use a pH buffer butis silent about the chemical composition, and Lu teaches that such pH buffer would be effective.     Since Hou teaches that the pH buffer is added in an amount to maintain the pH, its amount is a result effective variable, thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to find an optimum amount, such as 0.05-10 wt.%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered as follows: --Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.-- Regarding Applicant’s argument that Lee does not disclose all features of claim 23, this is not persuasive, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713